DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 12 September 2022 containing remarks.
Claims 1-20 are pending, with claims 14-20 withdrawn from consideration.
The previous rejections have been maintained.  The rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Burich (US 3,702,292) in view of Pollitzer (US 3,361,535), Nesterenko (US 2020/0392055), Al-Ghamdi (US 2018/0057758), and van Egmond (US 2010/0133146).
Regarding claim 1, Burich teaches distillation of crude oil feed into various fractions (column 2, lines 35-61 and column 3, lines 35-75).  Examiner additionally notes that varying distillation to obtain desired fractions is well known in the art.  Methane is sent to hydrogen generation step (column 19, lines 70-75); C2-4 are sent to steam cracking to form C2-4 olefins (column 12, lines 15-75).
Burich does not explicitly disclose (1) the methane step is methane cracking to produce hydrogen (2) steam enhanced catalytic cracking at least a portion of the C5+ hydrocarbon to form  olefins, btx, naphtha, or combinations thereof (3) common fractionation of steam cracked and steam enhanced catalytically cracked products (4) passing the C5+ hydrocarbon fraction and steam through a porous packing material, the porous packing material comprising silica carbide.
Regarding (1), Pollitzer teaches a similar method for production of hydrogen by cracking methane feeds (column 1, lines 10-30).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the cracking conditions of Pollitzer to treat the Burich methane to create the desired hydrogen.  
Regarding (2), Nesterenko teaches that naphtha feedstock comprising C4-10 hydrocarbons obtained directly from atmospheric distillation [0037], [0029] can be fed to steam catalytic cracking [0030] in order to produce desired ethylene, propylene, and btx products [0031].
Therefore, it would have been obvious to the person having ordinary skill in the art to have fed the Burich naphtha/C5+ range hydrocarbons to the Nesterenko step, for the benefit of obtaining the desired olefin and btx products.
Regarding (3), Al-Ghamdi teaches a similar process for crude oil distillation, steam cracking, and catalytic cracking [0024-0034].  Al-Ghamdi teaches using a common fractionator for the steam cracking and catalytic cracking units, since both obtain similar olefin products [0034], [0037], see figure.
Therefore, it would have been obvious to the person having ordinary skill in the art to have used a common fractionator as disclosed by Al-Ghamdi, since both units obtain similar olefin products, and for the benefit of eliminating duplicate equipment, or to retrofit a preexisting plant.
Regarding (4), it was discussed in the interview on 3/25/2022 that Nesterenko teaches the presence of silica materials as part of the catalyst binder [0064].  Further, Applicant’s response filed 4/25/2022 has noted that clam 28 of Nesterenko teaches the catalyst binder can be silicon carbide (see claim 28).  Applicant argues that the silicon carbide of Nesterenko is a part of the catalyst, and not a porous packing material. 
However, van Egmond teaches a similar process for steam cracking hydrocarbon feeds to produce olefin products [0015-17].  van Egmond also discloses that catalyst may be present in the steam cracking [0021].  van Egmond teaches adding silicon carbide packing material to the steam cracking reactor, in combination with catalyst, for the benefit of improving heat transfer, decreasing coking, and thus enabling longer run lengths [0021-0023].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have implemented the silicon carbide packing material of van Egmond in the steam cracking reactor of the previous combination, for the benefit of improved heat transfer, decreased coking, and longer run lengths.  
Regarding claim 2, Nesterenko teaches recovering ethylene, propylene, C4, and BTX (see tables).  Burich teaches ethylene and propylene products (column 12, lines 15-75).  Al-Ghamdi teaches ethylene, propylene, butylene, and gasoline range products [0034], [0037].  Examiner additionally notes that distillation to obtain desired product fractions is well-known in the art.
Regarding claim 4-6, Al-Ghamdi teaches recovery of methane [0034].  Examiner notes that it would have been obvious to the person having ordinary skill in the art to have recycled the methane to the methane cracking unit, for the benefit of reducing material costs.
Nesterenko teaches C2-4 paraffin products (see tables).  Examiner notes that it would have been obvious to the person having ordinary skill in the art to have recycled these products to the steam cracking furnace, for the benefit of reducing raw material costs.
Al-Ghamdi teaches recovery of gasoline and heavier range hydrocarbon products [0034].  Examiner notes that it would have been obvious to the person having ordinary skill in the art to recycle these as appropriate, in order to reduce raw material costs.
Regarding claim 10, Pollitzer teaches methane cracking temperatures of 816-982°C and less than 50 psig (column 2, lines 1-10 and column 3, lines 65-75), which overlaps with the claimed ranges.
Regarding claim 11, Al-Ghamdi teaches steam cracking temperatures of 700-900°C [0027], overlapping with the claimed range.  Examiner further notes that selection of steam cracking pressures is well-known in the art, and it would have been obvious to the person having ordinary skill in the art to have appropriately selected the conditions in order to obtain the desired products.
Regarding claim 12, Nesterenko teaches temperatures of 500-650°C and pressures of 0.5-10 bar [0038-0039], overlapping with the claimed range. 
Regarding claim 13, Burich teaches crude oil feed (column 3, lines 35-42).  Further, Al-Ghamdi teaches that crude oils having API gravity of 22-40 degrees [0024]. Al-Ghamdi teaches that crude oils vary in properties [0024] and teaches light crude oils having 19400 ppm sulfur can be hydrotreated to obtain a feed having 61 ppm sulfur [0045].  Examiner notes that it would have been obvious to have appropriately selected a crude having appropriate sulfur content, and to perform Al-Ghamdi treatment if necessary to reduce the sulfur content.  Examiner further notes that Burich/Al-Ghamdi do not limit what type of crude oil is used, and such any crude oil may be appropriate, such as that claimed. 
Claims 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Burich (US 3,702,292) in view of Pollitzer (US 3,361,535), Nesterenko (US 2020/0392055), Al-Ghamdi (US 2018/0057758), and van Egmond (US 2010/0133146) as applied to claim 1 above, and further in view of Al-Ghamdi ‘167 (US 2018/0142167).
Regarding claim 3, the previous combination teaches the limitations of claim 1 above.
The previous combination does not explicitly disclose the boiling ranges of the C5+ fraction.
However, Examiner notes that distillation and selection of cut point is well-known in the art.  Further, Al-Ghamdi ‘167 teaches convention distillation ranges.  Al-Ghamdi ‘167 teaches naphtha boiling from 20-193°C [0033], which reads on the claimed T95 of less than 300°C.  Al-Ghamdi ‘167 also teaches atmospheric gas oil fractions boiling from 330-360°C [0042], which reads on the claimed T95 above 300°C.
Regarding claims 7-8, Al-Ghamdi ‘167 teaches hydrocracking various gas oil range feeds to produce C5+ hydrocarbon products including naphtha [0074], [0173].  Examiner further notes it would have been obvious to the person having ordinary skill in the art to have used the naphtha produced as feed to the steam catalytic cracking, for the benefit of saving raw material costs.  It is not seen where such a modification would result in any new or unexpected results.
Regarding claim 9, Al-Ghamdi teaches hydrocracking temperatures of 250-430°C [0177].  Examiner further notes that optimization of hydrocracking conditions is well-known in the art.  It would have been obvious to the person having ordinary skill in the art to have appropriately selected hydrocracking conditions including pressures of 10-20 bar, in order to obtain the desired products.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17009095 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims have overlapping steps for fractionation of crude oil, steam cracking C2-4, and steam enhanced catalytic cracking of C5+.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Burich in view of Nesterenko does not teach or suggest claim 1 because Nesterenko teaches away from steam enhanced catalytic cracking of C5+ feed.  Nesterenko teaches catalytic conversion.  Nesterenko requires C4 feed in the naphtha feed to catalytic conversion.
The combination of cited references is improper because the office is not considering the application as a whole.
Regarding Applicant’s first argument, Examiner notes that the claims use “comprising” language, and do not exclude additional materials fed to the steam enhanced catalytic cracking step.  Further, Nesterenko teaches that the naphtha feedstock may comprise one or more paraffins comprising 4-10 carbon atoms [0092], and that the feed may be straight run naphtha, OR naphtha fractions [0095].  Examiner additionally notes that disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or non-preferred embodiments (See MPEP 2123, II).
Regarding Applicant’s second argument, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is not seen where Applicant has provided a reason that the references would not be combined as discussed in the rejections.  Wherein the products of a reference are the same as the feeds in another reference, the logic to combine them is natural.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abolpour (Mechanism of reaction of silica and carbon for producing silicon carbide) – teaches silica and carbon react to form silicon carbide. 
Kang (US 2009/0105066) – teaches a steam catalytic cracking catalyst comprising silica and silicon carbide [0018].
Porter (US 2,185,566) – teaches steam cracking using silicon carbide inert heat carrier (page 2, lines 29-40). 
Choundhary (US 6,087,545) – teaches using silicon carbide as a catalyst diluent in steam catalytic cracking processes to improve heat transfer (column 7, line 65- column 8, line 60 and column 11, lines 54-67).
Ng (US 2007/0123743) – teaches using silicon carbide and silica inert packing in catalytic distillation in order to increase void space and better control rate of conversion [0064-65].
Willigenburg Van (WO 2017/085050) -teaches using silicon carbide heat transfer particles to improve heat transfer (page 3).
Al-Shafei (US 2021/0139793) – also assigned to Saudi Arabian Oil Company – teaches silica carbide catalyst diluent to ensure appropriate heat transfer in steam catalytic cracking [0045].
Al-Ghamdi (US 2018/0142167) teaches an integrated process for distillation of crude oil followed by treatment of each fraction.
Kolombos (US 4,111,793) – teaches steam catalytic cracking of feedstocks boiling up to 200°C, up to 350°C, or 300-550°C.
Housmans (US 2019/0062655) – teaches an integrated process for fractionation of crude oil followed by treatment of each individual fraction.
Steyn (US 2013/0289144) - teaches methane cracking to produce hydrogen and integration with refinery.
Bourane (US 2019/0225894) – teaches high severity FCC to produce olefins.
Ellingsen (US 6,660,158) –teaches steam catalytic cracking of naphtha range feeds.
Osby (US 2021/0253961) – teaches processes for C5+ conversion.
Al-Ghrami (US 2018/0305623) – teaches enhanced light olefin yield via steam catalytic cracking pyrolysis.
Dean (US 2013/0137909) – teaches FCC of paraffinic naphtha (C5+) from crude oil distillation or hydrocracking.
Akah (An Overview of Light Olefins Production via Steam Enhanced Catalytic Cracking) – noted on IDS 11/11/2020 teaches integration of steam cracking and steam catalytic cracking.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771